Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162092(46)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  WAYNE FILIZETTI, Personal Representative                                                             Richard H. Bernstein
  of the ESTATE OF AMARAH FILIZETTI and                                                                Elizabeth T. Clement
  Next Friend of LAILA FILIZETTI and MELISSA                                                           Megan K. Cavanagh,
                                                                                                                        Justices
  FILIZETTI, and STACEY FILIZETTI,
               Plaintiffs-Appellants,
                                                                    SC: 162092
  v                                                                 COA: 344878
                                                                    Marquette CC: 16-054781-NO
  GWINN AREA COMMUNITY SCHOOLS,
           Defendant/Cross-Plaintiff/
           Cross-Defendant-Appellee,
  and
  WEST EDUCATIONAL LEASING, INC., doing
  business as PROFESSIONAL CONTRACT
  MANAGEMENT,
               Defendant,
  and
  TRACY BELUSAR, ANTHONY J. FILIZETTI,
  and ROBERT SOYRING,
            Defendants-Appellees,
  and
  GWINN AREA CLEANING AND
  MAINTENANCE, INC.,
             Defendant/Cross-Defendant/
             Cross-Plaintiff.
  _________________________________________/

        On order of the Chief Justice, the motions of appellee Gwinn Area Community
  Schools to extend the time for filing its answer and for immediate consideration are
  GRANTED. The answer will be accepted as timely filed if submitted on or before
  December 7, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 14, 2020

                                                                               Clerk